Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Suzanne W. Asplen, ) Date: September 23, 2008

)
Petitioner, )
)

-Vv.- ) Docket No. C-08-572

) Decision No. CR1845
United States Department of Health and )
Human Services. )
)

DECISION

Petitioner, Suzanne W. Asplen, an employee of the United States Department of Health
and Human Services (DHHS), seeks review of her employer’s determination that she was
overpaid for the pay periods ending June 9, 2007 through April 12, 2008. After
considering the entire record, I find that Petitioner was overpaid $2,316.40 and that
DHHS is entitled to recover these funds.

Background

Petitioner’s payroll office advised her in a letter dated May 10, 2008, that she had been
overpaid $2,316.40 because “of a Personnel change(s).” On June 9, Petitioner requested
a hearing to challenge the amount of the debt. The hearing request was forwarded to this
office, and received on June 23, 2008.

Petitioner’s request was neither timely nor sufficient to satisfy statutory and regulatory
requirements. See 5 U.S.C. § 5514(a)(2); 45 C.F.R. § 33.6. In an order dated July 17,
2008, I found good cause to accept her request as timely, and granted her ten days in
which to submit an amended hearing request satisfying the requirements of the regulation.
Pursuant to this order and subsequent extensions of time, Petitioner submitted an
amended request, asking for a paper hearing concerning the amount of the overpayment
“because I have been unable to replicate the amount of the debt using all materials and

2

resources available to me.” She also complained about a possible tax loss for calendar
year 2007.

DHHS responded in an August 14, 2008 submission which explained the method by
which deductions were calculated.

Petitioner indicated that she was not satisfied by her employer’s response and requested
additional time to prepare a response, which I granted. She submitted her reply on
September 2, 2008.

Findings and Conclusions

I do not find that Petitioner’s hearing request was baseless nor that it resulted from an
intent to delay creditor agency collection activity. See 45 C.F.R. § 33.6(d)(2)(ii).

The parties agree that Petitioner was overpaid when she was given a within-grade
increase to which she was not entitled. In her amended hearing request, Petitioner does
not challenge the gross amount of the overpayment. She complains that she is unable to
“verify that the net amount that was deducted from my pay for the overpayment is
correct.” Amended Petition at 1 (August 1, 2008). She also complains that she might
have incurred an additional loss because the overpayment might have affected the amount
of an Economic Stimulus Payment from the Internal Revenue Service (IRS), and she
feared that she would not receive an amended W-2 form which would enable her to file
an amended return. Jd.

DHHS has submitted a detailed analysis explaining the deductions taken from Petitioner’s
gross income, and explaining the “slight difference” between its calculations and
Petitioner’s. Petitioner did not include one pay period, and did not account for the split
pay in the pay period ending June 9, 2007. During that pay period, she received pay for
40 hours at a GS 14/5 pay level and 40 hours at a GS 13/8 pay level. Agency Submission
at 2-3 (August 14, 2008).

With respect to her concerns about the tax consequences of the overpayment, DHHS
explains that, pursuant to IRS regulations, her overpayment is considered income for the
year received so she will not receive an amended W-2 form; however, she will receive a
certificate for the total debt paid for the current year, which can be filed with her current
taxes. Of course, I have no authority to second-guess the IRS rules in this regard.

Talso find it questionable whether I have the authority to micro-review the specific
deductions taken. Assuming I have such authority, the burden is on Petitioner here to
show that the debt is invalid or that the amount is incorrect. Petitioner has done neither.
3

She raises multiple questions, but points to no specific error in DHHS’s calculations and
provides no support for the proposition that DHHS has made an error in its calculations. I
find that DHHS’s August 14, 2008 submission adequately explains the bases for the
agency’s calculations.

Petitioner has not rebutted DHHS’s determination of an overpayment debt of $2,316.40.
The debt is valid and owed to DHHS.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

